Citation Nr: 1635571	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  16-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to special monthly compensation based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges the Veteran's statement in his August 2014 application that he seeks increased "pension" benefits.  Special monthly compensation (SMC) and special monthly pension (SMP) are different benefits, the former awarded     only on the basis of recognized additional impairment due to service-connected disabilities, and the latter is an income-based program awarded irrespective of whether additional impairment is caused by disabilities that are service-connected.  If the Veteran wishes to file a claim for income-based nonservice connected pension with aid and attendance, he should file the appropriate form with the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

The key issue when considering the Veteran's claim for SMC is whether the Veteran's need for aid and attendance is "as a result of service connected disabilities," as required by statute.  See 38 U.S.C.A. § 1114 (l).  The VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report submitted by the Veteran in February 2016 does not adequately address whether the Veteran requires aid and attendance due solely to his service connected shoulder and knee disabilities rather than his non-service connected disabilities.  Additionally, the documentation from the Veteran's treating physician submitted in support of his claim does not state whether his need for aid and attendance is as a result of service connected or non-service connected disabilities.  As such, this matter must be remanded to the AOJ for a medical examination and opinion addressing this issue.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any assistance necessary from the Veteran undertake appropriate development to obtain any outstanding medical records pertinent to the issue on appeal, to include pertinent VA treatment records. 

2.  After the additional records identified above, if any, have been associated with the claims file, schedule the Veteran for a VA shoulder and knee examination to determine whether his service-connected disabilities are of such nature/gravity as to require the need for aid and attendance.  The claims file should be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's service-connected right acromioclavicular arthritis and left knee arthritis, without consideration of nonservice-connected conditions, render him helpless, or so nearly helpless, as to require the regular aid and attendance of another person to perform activities of daily living (e.g., the ability to dress/undress, keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to    the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident  to his daily environment).  A rationale for the opinion expressed should be provided.  

3.  After undertaking the development above, the claim should be readjudicated.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




